 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8

 9
        JOSEPH KOPPENSTEIN,                                  CASE NO. 20-5384 RJB
10
                                   Plaintiff,                ORDER ON MOTION FOR LEAVE
11              v.                                           TO FILE AMENDED COMPLAINT
                                                             AND MOTION TO REMAND
12      STATE OF WASHINGTON,                                 STATE CLAIMS

13                                 Defendant.

14

15          This matter comes before the Court on the Plaintiff’s Motion for Leave to File Amended

16   Complaint (Dkt. 32) and the Defendant State of Washington’s Motion to Remand Pendent State

17   Law Claims (Dkt. 23). The Court has considered the pleadings filed in support of and in

18   opposition to the motions and the file herein.

19          This cases arises from the alleged sexual harassment, abuse, and assault of the Plaintiff

20   by former Washington State Department of Corrections (“DOC”) mental health counselor

21   Shauna Calkins while the Plaintiff was a prisoner at the Washington State Penitentiary (“WSP”).

22   Dkt. 1-2. For the reasons provided below, the Plaintiffs’ motion to amend (Dkt. 32) should be

23   granted, in part, and denied, in part, and the State’s motion to remand the negligence claim (Dkt.

24   23) should be denied without prejudice.

     ORDER ON MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND MOTION TO REMAND STATE
     CLAIMS - 1
 1                     I.      RELEVANT FACTS AND PROCEDURAL HISTORY

 2          Originally filed in Pierce County, Washington, Superior Court, on March 11, 2021, the

 3   Plaintiff makes a claim for violation of his eighth amendment rights under the federal

 4   constitution, pursuant to 42 U.S.C. § 1983, and makes a state law claim for negligence. Dkt. 1-2.

 5   The State removed the case on March 30, 2020. Dkt. 1. The State filed a motion for summary

 6   judgment on April 8, 2021 (Dkt. 23), which was renoted by agreement of the parties, and on June

 7   17, 2021, the Plaintiff filed the motion to amend his complaint (Dkt. 32).

 8          On June 21, 2021, the State’s motion for summary judgment of the Plaintiff’s federal

 9   claim was granted and the claim dismissed with prejudice. Dkt. 35. That Order noted that

10   “states, state agencies, and officials acting in their official capacities are not “persons” and so are

11   not subject to a suit for monetary relief under § 1983.” Id. (quoting Will v. Mich. Dep't of State

12   Police, 491 U.S. 58, 71 (1989)(holding that “neither a State nor its officials acting in their

13   official capacities are ‘persons’ under § 1983”)). The State’s motion to have the Court decline to

14   exercise supplemental jurisdiction over the negligence claim and remand the claim to Pierce

15   County Superior Court was renoted to be considered with the Plaintiff’s motion to amend his

16   complaint. Id.

17          The State opposes the Plaintiff’s motion to amend (Dkt. 36) and the Plaintiff filed a reply

18   (Dkt. 39). The Plaintiff opposes the motion to remand the case to state court (Dkt. 29). The

19   motions are ripe for review.

20                                          Proposed Amended Complaint

21          The proposed amendment complaint makes a federal claim for violation of the Plaintiff’s

22   Eighth Amendment rights and a claim for negligence against newly named employees of DOC,

23   in both their official and individual capacities: current and former DOC Secretaries (and

24

     ORDER ON MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND MOTION TO REMAND STATE
     CLAIMS - 2
 1   Interims and Assistants): Cheryl Strange, Stephen Sinclair, Jody Becker-Green, Julie Martin, and

 2   Robert Herzog; WSP officials: Donald Holbrook, Superintendent, Darren Chlipala, Director of

 3   Mental Health Services, Crystal Contreras, mental health staff supervisor, Eric Rainey-Gibson,

 4   psychologist (collectively “supervisors”); and against the mental health counselor accused of

 5   being in the sexual relationship with him, Shauna Calkins. Dkt. 32-1, at 3.

 6          The proposed amended complaint maintains that prior to 2017, Calkins, while working

 7   for DOC, “groomed previous prisoners for sexual relationships and initiated sexual relationships

 8   with prisoners.” Dkt. 32-1, at 6. It alleges that the “Defendants knew or should have known that

 9   Defendant Calkins was unfit to treat DOC inmates as a mental health counselor or employ DOC

10   inmates as an employment supervisor.” Id. It asserts that the Defendants “knew or should have

11   known about Calkins’ relationships with prisoners prior to 2017.” Id. It maintains that in 2017,

12   the Plaintiff was an inmate at WSP and that Calkins became his mental health counselor. Id.

13   According to the proposed amended complaint, around February 2017, Calkins began grooming

14   Plaintiff for a sexual relationship, created a job and hired Plaintiff as a “medical appointment

15   runner,” sent him secret sexually charged emails, gave him money, and eventually induced him

16   into having sex with her in April of 2017. Id., at 7-8. It alleges that the Plaintiff believed that

17   Calkins could “influence the terms, conditions, length, or fact of his incarnation and/or

18   correctional supervision.” Id. It states that Plaintiff wanted to end their relationship, but did not

19   want to jeopardize his possibility of being released early. Id., at 8.

20          The proposed amended complaint maintains Plaintiff “endured a severe beating as a

21   result of his inability to leave the relationship” because he refused other inmates’ demands that

22   he use Calkin to smuggle contraband into prison. Id. It asserts that Plaintiff was moved to

23   Airway Heights Correctional Center around January 2018, and it was there that he asked his unit

24

     ORDER ON MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND MOTION TO REMAND STATE
     CLAIMS - 3
 1   supervisor for help getting out of the relationship with Calkins. Id., at 9.

 2           The proposed amended complaint alleges that the Defendants “knew or should have

 3   known” and “were deliberately indifferent” that Plaintiff was in a non-consensual sexual

 4   relationship with Calkins. Id. The proposed amended complaint asserts that the Defendants

 5   “knew or should have known . . . that Plaintiff’s non-consensual sexual relationship . . . would

 6   cause Plaintiff to be beaten by other inmates.” Id. It maintains that the Defendants were

 7   deliberately indifferent to “the risk of physical and the actual physical harm to the Plaintiff” and

 8   to the violation of his rights. Id.

 9           The proposed amended complaint maintains that Calkins was terminated and prosecuted

10   for criminal conduct. Id., at 9. It seeks damages, attorneys’ fees, and costs. Id., at 12.

11                                            II.    DISCUSSION

12       A. MOTION TO AMEND

13           Under Fed. R. Civ. P. 15(a)(2), “a party may amend its pleading only with the opposing

14   party’s written consent or the court’s leave. The court should freely give leave when justice so

15   requires.” A motion to amend under Rule 15(a)(2), “generally shall be denied only upon

16   showing of bad faith, undue delay, futility, or undue prejudice to the opposing party.” Chudacoff

17   v. University Medical Center of Southern Nevada, 649 F.3d 1143 (9th Cir. 2011). Generally, a

18   determination on a motion for leave to amend “should be performed with all inferences in favor

19   of granting the motion.” Griggs v. Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999).

20           The Plaintiffs’ motion for leave to file an amended complaint (Dkt. 32) should be

21   granted, in part, and denied, in part. There is no showing here of bad faith or undue delay. Any

22   prejudice that the proposed defendants would suffer could be ameliorated with an adjustment to

23

24

     ORDER ON MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND MOTION TO REMAND STATE
     CLAIMS - 4
 1   the case schedule. The parties should work together to determine whether any extensions of the

 2   case schedule are necessary.

 3          The proposed amendment as claims against Calkins should be permitted. While it is

 4   unclear whether she has received notice of the proposed amendments, no opposition from her has

 5   been filed. The State opposes allowing amendment, arguing that the addition of the current and

 6   former DOC Secretaries (Interims and Assistants) and other officials at the WSP (again referred

 7   to collectively as “supervisors”), other than Calkins, would be futile. Dkt. 36. The State

 8   indicates that it will not be defending Calkins in this case. Id. The State argues that the statute

 9   of limitations would bar amendment, that any claims against the supervisors in their official

10   capacities are not viable, and that the proposed amended complaint fails to state a claim against

11   the supervisors in their individual capacities. Id. Each argument will be considered in turn.

12          Futility based on the Statute of Limitations. The State maintains that amendment

13   would be futile because it “appears that the statute of limitations expired months ago.” Dkt. 36.

14          Claims brought pursuant to 42 U.S.C. §1983 are governed by the statute of limitations of

15   the local jurisdiction for personal injury actions. RK Ventures, Inc., v. City of Seattle, 307 F.3d

16   1045 (9th Cir. 2002). In Washington, personal injury actions must be brought within three years.

17   RCW § 4.16.080(2). Accordingly, the statute of limitations applicable to Plaintiff’s §1983

18   claims is three years. RK Ventures, at 1058. Tort actions, like Plaintiff’s claim for negligence

19   must be brought within three years under RCW § 4.16.080(2). The proposed amended complaint

20   indicates that, at the latest, the affair ended when Plaintiff was transferred to a different prison

21   sometime after January 2018. The Complaint was filed on March 11, 2020; this proposed

22   amendment was filed on June 17, 2021. Arguably, the statute of limitations could bar

23   amendment.

24

     ORDER ON MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND MOTION TO REMAND STATE
     CLAIMS - 5
 1       Plaintiff asserts that the proposed amended complaint relates back to the date of the original

 2   complaint and so the statute of limitations does not bar amendment. Fed. R. Civ. P. 15(c)(1)

 3   provides the standard for when an amended pleading relates back to the date of the original

 4   pleading in §1983 cases. Butler v. Nat'l Cmty. Renaissance of California, 766 F.3d 1191 (9th

 5   Cir. 2014). Rule 15(c)(1) provides an amended pleading relates back to the date of the original

 6   pleading when:

 7           (A) the law that provides the applicable statute of limitations allows relation back;

 8           (B) the amendment asserts a claim or defense that arose out of the conduct,
                 transaction, or occurrence set out--or attempted to be set out--in the original
 9               pleading; or

10           (C) the amendment changes the party or the naming of the party against whom a
                 claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period
11               provided by Rule 4(m) for serving the summons and complaint, the party to
                 be brought in by amendment:
12
                 (i) received such notice of the action that it will not be prejudiced in
13               defending on the merits; and

14               (ii) knew or should have known that the action would have been brought
                 against it, but for a mistake concerning the proper party's identity.
15
     Under Rule 15(c)(1)(A), the relation back rules of Washington apply if those rules are more
16
     lenient “even if the amendment would not otherwise relate back under the federal rules.” Butler,
17
     at 1200-1203. For an amended pleading to relate back under Rule 15(c)(1)(C),
18
             (1) the basic claim must have arisen out of the conduct set forth in the original
19           pleading; (2) the party to be brought in must have received such notice that it will
             not be prejudiced in maintaining its defense; (3) [the party to be brought in] must
20           or should have known that, but for a mistake concerning identity, the action
             would have been brought against it.
21
     Id., at 1202.
22
             The parties have not fully briefed this issue (it was raised in the reply). Accordingly, it is
23
     not yet clear that the statute of limitations would result in the proposed amendment being futile
24

     ORDER ON MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND MOTION TO REMAND STATE
     CLAIMS - 6
 1   or whether the proposed amendment would relate back to the date of the original Complaint.

 2   Accordingly, the Court cannot say, at this stage, that amendment would be futile based on the

 3   statute of limitations.

 4           Futility based on Claims Against Officials in their “Official Capacity.” The State

 5   properly points out that leave to amend the Eighth Amendment claim would be futile as against

 6   any Defendant in their “official” capacity. As noted in the June 21, 2021 order, “states, state

 7   agencies, and officials acting in their official capacities are not ‘persons’ and so are not subject to

 8   a suit for monetary relief under § 1983.” Dkt. 35. (quoting Will v. Mich. Dep't of State Police,

 9   491 U.S. 58, 71 (1989)). To the extent the Plaintiff moves to amend his complaint and add

10   claims against the proposed defendants in their “official” capacities, the amendment is futile, and

11   so the motion to amend (Dkt. 32) should be denied to that extent.

12           Futility based on Supervisors in their Individual Capacity. The State argues that

13   amendment of the Eighth Amendment claim to add the newly proposed defendant supervisors

14   (which excludes Calkins), in their individual capacities, is futile because of a failure to plead

15   sufficient facts to state a claim for relief. Dkt. 36.

16           “A defendant may be held liable as a supervisor under § 1983 if there exists either (1) his

17   or her personal involvement in the constitutional deprivation, or (2) a sufficient causal

18   connection between the supervisor’s wrongful conduct and the constitutional violation.” Starr v.

19   Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)(internal citations and quotation marks omitted). “[A]

20   supervisor may be liable in his individual capacity for his own culpable action or inaction in the

21   training, supervision, or control of his subordinates; for his acquiescence in the constitutional

22   deprivation; or for conduct that showed a reckless or callous indifference to the rights of others.”

23

24

     ORDER ON MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND MOTION TO REMAND STATE
     CLAIMS - 7
 1   Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 798 (9th Cir. 2018)(internal quotation marks

 2   and citations omitted).

 3          To the extent that the Plaintiff seeks to add claims against the supervisors for their

 4   personal involvement, the motion to amend should be denied without prejudice. There is no

 5   allegation that any of the supervisors had a personal involvement in the constitutional

 6   deprivation.

 7          To the extent that the Plaintiff seeks to add claims against the supervisors for causing the

 8   constitutional violation, the motion to amend should be granted, except as to Secretary Strange.

 9   “The requisite causal connection [between the supervisor’s wrongful conduct and the

10   constitutional violation] can be established by [the supervisor’s] setting in motion a series of acts

11   by others or by knowingly refusing to terminate a series of acts by others, which the supervisor

12   knew or reasonably should have known would cause others to inflict a constitutional injury.”

13   Rodriguez, at 798 (internal quotation marks and citations omitted). The proposed amended

14   complaint asserts that the supervisors knew or should have known of the non-consensual sexual

15   relationship between the Plaintiff and Calkins and were deliberately indifferent to the violation

16   of his Eighth Amendment rights. The State’s assertion that DOC Secretary Strange was not

17   employed by DOC until 2021 is well taken. The Plaintiff fails to respond. The motion to amend

18   should be granted as to the other supervisors and denied as futile as to DOC Secretary Strange.

19          Conclusion. The motion for leave to amend the complaint (Dkt. 32) should be granted,

20   in part: The proposed amendment adding claims: (1) against Calkins, except claims asserted

21   against her in her “official capacity,” and (2) against the supervisors, except Secretary Strange, in

22   their “individual capacities” should be permitted. The motion for leave to amend the complaint

23   (Dkt. 32) should be denied as futile as to claims asserted against: (1) all proposed defendants in

24

     ORDER ON MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND MOTION TO REMAND STATE
     CLAIMS - 8
 1   their “official capacities,” and (2) Secretary Strange. The Plaintiff properly filed his proposed

 2   amended complaint with corrections underlined. Dkt. 32-1. The Plaintiff should make

 3   corrections to the proposed amended complaint, in accord with this order, and file a clean

 4   version by July 23, 2021. The parties should confer about the case schedule and whether

 5   extensions of time are necessary.

 6      B. SUPPLEMENTAL JURISDICTION AND NEGLIGENCE CLAIM

 7          The state’s motion to remand the negligence claim (Dkt. 23) should be denied without

 8   prejudice. At this stage, the Court has not “dismissed all claims over which it has original

 9   jurisdiction.” 28 U.S.C. § 1367(c)(3). Federal claims remain in the case.

10                                              III.    ORDER

11          Therefore, it is hereby ORDERED that:

12                 Plaintiff’s Motion for Leave to File Amended Complaint (Dkt. 32) IS

13                  GRANTED, IN PART AND DENIED, IN PART, as stated herein;

14                 Plaintiff’s clean version of the amended complaint, with corrections reflecting this

15                  Order’s holdings, IS DUE by July 23, 2021; and

16                 State of Washington’s Motion to Remand of Pendent State Law Claims (Dkt. 23)

17                  IS DENIED WITHOUT PREJUDICE.

18          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

19   to any party appearing pro se at said party’s last known address.

20          Dated this 8th day of July, 2021.

21

22                                         A
                                           ROBERT J. BRYAN
23
                                           United States District Judge
24

     ORDER ON MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND MOTION TO REMAND STATE
     CLAIMS - 9
